—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered May 11, 1998, convicting him of robbery in the second degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant claims that improper remarks made by the prosecutor during summation require reversal. However, the prosecutor’s remarks either constituted fair response to com*550ments made during the defense counsel’s summation (see, People v Galloway, 54 NY2d 396), fair comment on the evidence (see, People v Ashwal, 39 NY2d 105), or were harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
The hearing court properly determined that the showup identification procedure was not unduly suggestive (see, People v Duuvon, 77 NY2d 541).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Bracken, P. J., O’Brien, Goldstein and McGinity, JJ., concur.